Case: 1:20-cv-00516-SJD Doc #: 60 Filed: 12/14/20 Page: 1 of 4 PAGEID #: 1095

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Allied Feather & Down Corp.,
Case No. 1:20-cv-516
Plaintiff and Counterclaim

Defendant,
Judge Susan J. Dlott
v.
Down-Lite International, Inc., : Order Granting Motion to Transfer

Venue
Defendant and Counterclaim
Plaintiff.

This matter is before the Court on the Motion to Transfer Venue (Doc. 56) filed by
Plaintiff and Counterclaim Defendant Allied Feather and Down Corp. (“Allied”). Allied
initiated this case in California, but it was transferred here upon the motion of Defendant and
Counterclaim Plaintiff Down-Lite International, Inc. (“Down-Lite’”’). Allied now moves the
Court to re-transfer the case back to the Central District of California. For the reasons that
follow, the Motion to Transfer Venue will be GRANTED.

I. BACKGROUND

The background facts are derived from the First Amended Complaint. (Doc. 6.) Allied,
a California corporation, and Down-Lite, an Ohio corporation, are competitors in the down
feather industry. A dispute between them arose in late November 2019 when Allied hired Chad
Altbaier, a former executive of Down-Lite who resides in California. Allied alleges that Altbaier
warranted in his Employment Agreement that his employment would not conflict with any
obligation he had to a third party. Altbaier was employed by Allied for approximately two

months through January 2020. Allied terminated his employment on January 29, 2020 after
Case: 1:20-cv-00516-SJD Doc #: 60 Filed: 12/14/20 Page: 2 of 4 PAGEID #: 1096

Down-Lite claimed that Allied was legally prohibited from employing or communicating with
Altbaier pursuant to a Temporary Restraining Order that had been issued in the matter of Down-
Lite International, Inc. v. Altbaier, No. 1:19-cv-627 (S.D. Ohio) (“Altbaier Lawsuit”).

On January 30, 2020, Allied initiated this action against Down-Lite in the Superior Court
of the State of California, County of Los Angeles, Central District, Case No. 20STCV03986.
(Doc. 1-1.) In both the Complaint and the Amended Complaint, Allied sought “a judicial
declaration that it is not legally prohibited from employing Mr. Altbaier.” (Jd. at PageID 21;
Doc. 6 at PageID 945.) On February 27, 2020, Down-Lite removed this action to the United
States District Court for the Central District of California. (Doc. 1.) Down-Lite next filed
Counterclaims, then Amended Counterclaims, against Allied alleging that it was liable for
intentional interference with contractual relations and intentional interference with prospective
economic relations. (Docs. 13, 15.)

Thereafter, Down-Lite moved to transfer this action to the Southern District of Ohio, the
situs of the A/tbaier Lawsuit. (Doc. 16.) Judge John A. Kronstadt of the Central District of
California granted the Motion to Transfer. (Doc. 33.) After transfer, this Court consolidated this
action with the Altbaier Lawsuit. (Doc. 48.) The Court found that the cases “involve common
questions of law and fact, including whether Altbaier violated noncompete obligations to Down-
Lite International when he was employed by Allied Feather & Down.” (/d. at PageID 1000.)
The Court re-separated the cases on September 2, 2020 after the parties in the A/tbaier Lawsuit
reached a settlement. (Doc. 50.) Following the separation of the cases, Allied moved to re-
transfer the case back to the Central District of California. The Motion to Transfer Venue is now

fully briefed and ripe for adjudication.
Case: 1:20-cv-00516-SJD Doc #: 60 Filed: 12/14/20 Page: 3 of 4 PAGEID #: 1097

II. STANDARD OF LAW AND ANALYSIS

The transfer of venue statute provides that “[flor the convenience of parties and
witnesses, in the interest of justice, a district court may transfer any civil action to any other
district or division where it might have been brought or to any district or division to which all
parties have consented.” 28 U.S.C. § 1404(a). The law of the case doctrine also must be
considered here because Allied seeks to re-transfer this case back to the Central District of
California. See Moses v. Bus. Card Express, Inc., 929 F.2d 1131, 1137 (6th Cir. 1991). “[W]hen
a court decides upon a rule of law, that decision should continue to govern the same issues in
subsequent stages in the same case.” Jd. (quoting Ariz. v. Cal., 460 U.S. 605, 618 (1983)). There
are valid reasons to depart from a rule of the case, including when changed conditions—
unforeseen, extraordinary, or unusual circumstances—have frustrated the purpose of the transfer.
Scooter Store, Inc. v. Spinlife.com, LLC, No. 2:10-cv-00018, 2010 WL 3489013, *1, 5 (S.D.
Ohio Sept. 1, 2010), aff'd 2011 WL 1072476 (S.D. Ohio Mar. 21, 2011).

The decision of Judge Kronstadt in the Central District of California transferring the case
to this judicial district is the law of the case. The primary fact influencing Judge Kronstadt’s
§ 1404 transfer analysis was the existence of the A/tbaier Lawsuit pending in this judicial
district. He highlighted the “significant overlap between the core factual and legal issues
presented in” this case and the A/tbaier Lawsuit. (Doc. 33 at PageID 922.) He concluded that
“the greatest weight is accorded to the interests of justice and the direct connection to the
[Altbaier Lawsuit] in the Southern District of Ohio.” (/d. at PageID 922.)

The procedural landscape has significantly changed due to the settlement of the Altbaier
Lawsuit in September 2020. There are no longer trial management efficiencies to be gained by

adjudicating the case in this forum. The district court adjudicating this case will have to
Case: 1:20-cv-00516-SJD Doc #: 60 Filed: 12/14/20 Page: 4 of 4 PAGEID #: 1098

determine if Allied’s employment of Chad Altbaier was a violation of his Shareholder
Agreement or an order of this Court, if so, whether Allied knew it was a violation, and if so, the
amount of damages caused to Down-Lite by that violation. This Court did not directly rule on
the first issue in the A/tbaier Lawsuit, and it was never presented with the second two issues.
This Court also has not considered the legal significance of the Employment Agreement between
Allied and Altbaier, a contract governed by California law and signed by a company and
individual both residing in California. Although the convenience of parties and witnesses does
not weigh in favor of either forum—Allied’s witnesses and evidence are in Califoria and Down-
Lite’s are in Ohio—the key events took place in California. The Court concludes that it is in the
interests of justice to transfer this case back to the Central District of California.
lil. CONCLUSION

For the foregoing reasons, Allied’s Motion to Transfer Venue (Doc. 56) is GRANTED.
The Clerk of Court is directed to transfer this case to the Central District of California.

IT IS SO ORDERED.

Dated this 1 Say of December, 2020.

BY THE COURT:

esau |, PLO)

“Susan J. Dlott
United States District Ma
